Exhibit 10.1
FIRST AMENDMENT TO
COMMON STOCK PURCHASE AGREEMENT
     THIS FIRST AMENDMENT TO COMMON STOCK PURCHASE AGREEMENT (the “Amendment”),
dated as of December 24, 2008, by and between NEOPROBE CORPORATION, a Delaware
corporation (the “Company”), and FUSION CAPITAL FUND II, LLC, an Illinois
limited liability company (the “Buyer”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings given to them in the Common
Stock Purchase Agreement.
     WHEREAS, the parties hereto are parties to a Common Stock Purchase
Agreement dated as of December 1, 2006 (the “Purchase Agreement”) pursuant to
which the Buyer has agreed to purchase, and the Company has agreed to sell up to
$6,000,000 of the Common Stock;
     WHEREAS, the parties desire to amend the Purchase Agreement so that,
subject to the terms and conditions set forth in the Purchase Agreement as
amended hereby and based on the Company’s rights set forth in Section 1(g) of
the Purchase Agreement, the Company wishes to sell to the Buyer, and the Buyer
wishes to buy from the Company, an additional Six Million Dollars ($6,000,000)
of Common Stock;
     NOW, THEREFORE, in consideration of the agreements, covenants and
considerations contained herein, the parties hereto agree as follows:
     (1) Amendments.
          (A) The remaining Available Amount is $4,050,000.73 prior to entering
into this Amendment. The remaining Available Amount shall hereby be increased by
$6,000,000 for an aggregate remaining Available Amount of $10,050,000.73 after
giving effect to this Amendment.
          (B) The second sentence of Section 1(b) is hereby amended and restated
in its entirety as follows:
          1. PURCHASE OF COMMON STOCK.
* * *
     (b) The Company’s Right to Require Purchases. The Company may deliver
multiple Base Purchase Notices to the Buyer so long as at least two (2) Business
Days have passed since the most recent Base Purchase was completed.
          (C) Section 1(g) is hereby deleted.

 



--------------------------------------------------------------------------------



 



          (D) Section 4(a) is hereby amended and restated in its entirety as
follows:
          4. COVENANTS
     (a) Filing of Registration Statement. The Company agrees that it shall file
a new registration statement (the “New Registration Statement”) covering only
the sale of the Additional Commitment Shares, the Amendment Shares (as defined
below) and Purchase Shares which have been, or which may from time to time be,
issued or issuable upon purchases of the Available Amount (without regard to any
limitation or restriction on purchases), in accordance with the terms of the
Registration Rights Agreement between the Company and the Buyer (the
“Registration Rights Agreement”). In the event of any conflict between the terms
of the Registration Rights Agreement and the Amendment, the terms of the
Amendment shall govern.
          (E) Section 10(b) is hereby amended and restated in its entirety as
follows:
          10. CERTAIN DEFINED TERMS.
          For purposes of this Agreement, the following terms shall have the
following meanings:
* * *
(b) “Available Amount” means $10,050,000.73 in the aggregate as of December 24,
2008, which amount shall be reduced by the Purchase Amount each time the Buyer
purchases shares of Common Stock pursuant to Section 1 of the Agreement.”
* * *
          (E) Section 10(h) is hereby amended and restated in its entirety as
follows:
          10. CERTAIN DEFINED TERMS.
          For purposes of this Agreement, the following terms shall have the
following meanings:
* * *
     (h) “Maturity Date” means March 1, 2011 and the Purchase Agreement shall
automatically terminate on such date without any action or notice by either
party.
* * *

2



--------------------------------------------------------------------------------



 



     (2) Amendment Shares. As consideration for the Buyer entering into this
Amendment, the Company shall to issue to the Buyer 360,000 shares of Common
Stock (the “Amendment Shares” and together with the Initial Commitment Shares
and the Additional Commitment Shares, the “Commitment Shares”) The Amendment
Shares shall for all purposes under the Purchase Agreement and the Registration
Rights Agreement be considered Commitments Shares. The Amendment Shares shall
have the restrictive transfer legend set forth in Section 4(e) of the Purchase
Agreement and no other legend. The Company shall cause its transfer agent to
remove the restrictive transfer legend from the Amendment Shares promptly after
the SEC has declared the New Registration Statement effective under the 1933
Securities Act.
     (3) Affirmation of the Company’s Representations and Warranties. The
Company hereby affirms that the representations and warranties of the Company
set forth in the Purchase Agreement are true and correct in all material
respects (except to the extent that any of such representations and warranties
is already qualified as to materiality in Section 3 of the Purchase Agreement,
in which case, such representations and warranties shall be true and correct
without further qualification) as of the date when made and as of the date
hereof as though made at this time (except for representations and warranties
that speak as of a specific date). The Company may update its Disclosure
Schedules.
     (4) Resolutions; Secretary’s Certificates. The Board of Directors of the
Company shall have adopted resolutions similar in form and substance to
Exhibit C of the Purchase Agreement approving this Amendment. Upon execution of
this Amendment, the Company shall deliver to the Buyer a secretary’s certificate
executed by the Secretary of the Company, dated as of the date hereof, similar
in form and substance to Exhibit D of the Purchase Agreement.
     (5) Miscellaneous. The provisions of Section 11 of the Purchase Agreement
are hereby expressly incorporated herein and shall govern this Amendment in all
respects.
* * * * *

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Buyer and the Company have caused this First
Amendment to Common Stock Purchase Agreement to be duly executed as of the date
first written above.

              THE COMPANY:
 
            NEOPROBE CORPORATION
 
       
 
  By:   /s/ Brent L. Larson
 
       
 
  Name:   Brent L. Larson
 
  Title:   Vice President, Finance, Chief Financial Officer
 
      Treasurer and Secretary
 
            BUYER:
 
            FUSION CAPITAL FUND II, LLC     BY: FUSION CAPITAL PARTNERS, LLC    
BY: ROCKLEDGE CAPITAL CORPORATION
 
       
 
  By:   /s/ Joshua B. Scheinfeld
 
       
 
  Name:   Joshua B. Scheinfeld
 
  Title:   President

4